Citation Nr: 1410640	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-28 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right shoulder disorder.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel






INTRODUCTION

The Veteran had active service from June 1962 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.  

In October 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that duty under Bryant has been met.

In May 2011, the Board remanded the Veteran's claim so that additional evidentiary development could be undertaken.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Chronic disability of the right shoulder did not have its clinical onset in service and is not otherwise related to active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through an October 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the October 2008 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned October 2008 letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the October 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claims adjudicated herein.  

Pursuant to the May 2011 Board Remand, the agency of original jurisdiction attempted to obtain the Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) and any potentially outstanding service treatment records associated with his second period of service, extending from March 1964 to June 1968.  Letters dated in August 2011 and December 2011 were sent to the United States Army Reserve 326 Area Support Group, requesting any information and/or service records pertaining to the Veteran's period of service in the United States Army Reserve from March 1964 to June 1968.  It does not appear that this record storage unit responded to these requests.  In March 2012 and April 2012, VA submitted requests to the National Personnel Records Center (NPRC), and asked that they furnish any service treatment records pertaining to the Veteran's second period of service from March 1964 to June 1968, to include the DD Form 214 associated with this time period.  In their initial response, the NPRC indicated that the Veteran was in the United States Army Reserve during this period, and did not perform any active service during this time other than for training purposes.  In a subsequent response dated in May 2012, the NPRC indicated that a search through their records did not recover any additional records pertaining to the Veteran's second period of service, and all the Veteran's service treatment records had already been provided to the RO in 2008.  

In letters dated in July 2011, August 2011, and July 2012 the agency of original jurisdiction provided the Veteran with a description of the efforts undertaken to obtain any service treatment records associated with his second period of service.  The Veteran was informed that attempts to retrieve these records had been unsuccessful, and he was asked to provide any service treatment records associated with his second period of service that were in his possession.  He was also provided with a list of documents that could substitute for his service treatment records.  The Veteran did not respond to this letter nor did he provide any additional information or documentation pertaining to his second period of service.  In August 2012, the agency of original jurisdiction issued a Formal Finding on the Unavailability of the Veteran's DD Form 214 and service treatment records associated with his second period of service, extending from March 1964 to June 1968, and listed the various attempts made to locate these records.  According to this memorandum, all procedures to obtain records pertaining to the Veteran had been correctly followed, all efforts to obtain the needed information had been exhausted, and any further attempts were futile.  [Currently, the service treatment records associated with the Veteran's claims file consist of examination and medical history reports, sick call and clinical treatment records and dental records - all of which are associated with the Veteran's period of active service from June 1962 to March 1964.]

Based on the foregoing, the Board concludes that VA has done everything reasonably possible to assist the Veteran in obtaining his service treatment records associated with his second period of service, and that the Veteran has not contended otherwise.  If there is additional available evidence to help substantiate the Veteran's claim, the agency of original jurisdiction cannot obtain these records without further assistance from the Veteran.  The United States Court of Appeals for Veterans' Claims (Court) has held that the duty to assist is not a one way street and that an appellant must do more that passively wait for assistance when he has information essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1990).  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination with respect to the issue on appeal was conducted in December 2008, and a VA medical opinion was also obtained at this examination.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and medical opinion obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history.  The medical opinion considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).
The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he injured his right shoulder in service when a 50 caliber machine gun was dropped on him by another serviceman.  According to the Veteran, his current right shoulder disorder is attributed to this in-service injury.  However, in his September 2008 application, the Veteran indicated that he re-injured his shoulder in 1987 when he fell on an oil rig.  He further reported that he injured the shoulder again in 2004 while he was running a drill press for a manufacturing company.  

The available service treatment records reflect that the Veteran was treated for a right shoulder dislocation from July 1963 to September 1963.  During the July 1983 treatment visit, the Veteran reported that he slipped and fell on his right shoulder and was unable to move his arm.  He underwent an x-ray of the right shoulder, the findings of which revealed an acromioclavicular (AC) dislocation.  These findings also revealed a normal humeral head and were absent any signs or indications of a fracture.  The treatment provider provided the Veteran with a compression sling to immobilize the right shoulder, and recommended that he return to the clinic in two weeks for follow-up treatment for his shoulder.  Subsequent treatment visits dated from August 1963 to September 1963 demonstrate that the Veteran presented at the military orthopedic clinic several times for continuing treatment and care of his right shoulder.  At a September 1963 treatment visit, the healthcare provider noted that the Veteran had full range of motion of the right shoulder with pain during push-ups and heavy lifting.  At the March 1964 separation examination, the clinical evaluation of the upper extremities was shown to be normal, and the Veteran denied a history of a painful or trick shoulder or elbow.  In addition, the Veteran had a 
physical profile of 'P1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 'P1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

The Board finds that the weight of the evidence demonstrates that during the Veteran's service, there was no combination of manifestations sufficient to identify a right shoulder disability so as to establish chronicity of such claimed disorder during service.  38 C.F.R. § 3.303(b).  The service treatment records reflect that the Veteran dislocated the AC joint in his right shoulder.  Although the records reflect that the Veteran experienced pain, discomfort, and limited movement in the right shoulder as a result of this injury, these records also demonstrate subsequent treatment for, and healing of this injury.  Indeed, during one of the August 1963 follow-up treatment visits, the Veteran reported that his AC joint felt stable.  He was also shown to have full range of motion in the right shoulder at the September 1963 follow-up visit.  As previously discussed above, at the March 1964 separation examination, clinical evaluation of the upper extremities was shown to be normal.  Based on a review of the record, there was no actual clinical finding of a chronic right shoulder disability during the Veteran's period of service.  Thus, while the Veteran injured and was treated for the dislocated AC joint in the right shoulder, the remainder of these records are absent a diagnosis of a chronic right shoulder disability as a result of this injury.

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection for a right shoulder disorder.   38 C.F.R. § 3.303(b).  With regard to the continuity of post-service symptomatology, a review of the record reflects that many years elapsed following service before the Veteran was treated for his right shoulder.  Indeed, the post-service record on appeal is negative for any findings of complaints, treatment or diagnosis of a right shoulder disorder until many years after his separation from service.  The first post-service medical evidence of record referencing the Veteran's complaints of right shoulder pain, as well as a diagnosis of a right shoulder disorder, are private progress notes dated in June 2004, wherein the Veteran presented at his physician's office with a history of shoulder pain due to a work-related injury that occurred eight months earlier while working as a machinist at a manufacturing company.  During this treatment visit, the Veteran also reported that his injured his right shoulder in 1986, and underwent surgery as a result of this injury soon thereafter.  It was also noted that the Veteran's most recent magnetic resonance imaging (MRI) study of the right shoulder was in July 2003, and revealed a complete retracted rotator cuff tear with moderate degenerative changes about the shoulder.  After evaluating the Veteran and reviewing his diagnostic records, the Veteran's physician, P. D., M.D., assessed the Veteran with having bilateral shoulder pain with complete rotator cuff tear on the right shoulder.  

A September 2004 operative report reflects that the Veteran underwent arthroscopic surgery of the right shoulder with debridement of labrum, synovium and rotator cuff, as well as a right shoulder arthroscopic subacromial decompression procedure.  Subsequent treatment records dated from September 2004 to March 2005 reflect that the Veteran received post-operative treatment and care for his right shoulder condition.  In April 2005, the Veteran was evaluated by another private treatment physician, P.M., M.D., who noted that the Veteran was involved in a work-related accident while employed as a machinist with the manufacturing company.  During the evaluation, the Veteran recounted his medical history, and reported that he began to notice increasing pain in his shoulders in April 2004 that had been persisting for several months.  The Veteran further reported that he initially sought medical attention for his shoulder pain in January 2003, at which time he was treated conservatively with shoulder joint injections and physical therapy.  He noted that his physician thereafter ordered a right shoulder MRI and arthrogram, which revealed complete retracted tear of the supraspinatus with moderate degenerative changes at the AC joint.  According to Dr. M., the Veteran related his pain to the repetitive nature of his work using hand power tools.  Based on his discussion with, as well as his evaluation of the Veteran, Dr. M. determined that the Veteran's current diagnoses were "within all reasonable medical probability a direct result from the [April 2004] work-related injury. . .[and] each and every working day thereafter, during his employment at the manufacturing company."  

A VA examination report dated in December 2008 shows that the Veteran provided a history of the circumstances surrounding his right shoulder injury in service.  According to the Veteran, he was unable to perform activities that required heavy lifting with the right arm since injuring his right shoulder in service.  He also reported that he dislocated the right shoulder post service after slipping and falling on ice in 1987, at which time he underwent surgery on his right shoulder.  According to the Veteran, due to ongoing right shoulder pain, he sought treatment with Dr. P. D, who subsequently diagnosed him with having a right rotator cuff tear, extensive synovitis and labral fraying.  The Veteran contends to have experienced intermittent pain in the right shoulder since his September 2004 surgery, especially when lifting ten pounds or more, or when trying to lift his arm above his head.  He added that X-rays of the shoulders had revealed degenerative changes of the acromioclavicular joints bilaterally, right greater than left with changes suggestive of chronic rotator cuff injuries bilaterally.  

Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner diagnosed the Veteran with degenerative joint disease of the acromioclavicular joint of the right shoulder and X-ray evidence suggestive of chronic right rotator cuff injury.  According to the examiner, the Veteran's current right shoulder disability was less likely as not caused by, or a result of his in-service injury.  The examiner based the opinion on the fact that the Veteran did not report or complain of any right shoulder symptoms from the time he injured his right shoulder in 1963, until he reportedly fell and injured his right shoulder again in 1987.  According to the examiner, due to the length of time between the Veteran's initial injury in 1963, and subsequent treatment provided for his right shoulder in 1987, the Veteran's right shoulder disability was less likely as not caused by or a result of the initial service dislocation.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for the right shoulder disorder.  First, there is no evidence that the first manifestation of degenerative changes of the right acromioclavicular joint occurred within the first post-service year after the Veteran's discharge from service in March 1965, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability.

With respect to direct service connection, the competent medical evidence of record does not relate the Veteran's right shoulder disability to his service.  Indeed, in the December 2008 VA medical opinion, the VA examiner acknowledged the in-service notations reflecting the Veteran's acromioclavicular dislocation of the right shoulder, and noted that this injury was thereafter reduced, immobilized and stabilized through treatment in service.  In his medical reasoning, the examiner did not equate these documented findings with the current diagnosis of degenerative joint disease of the acromioclavicular joint of the right shoulder.  The examiner also took note of the post-service evidence of record which reflected the Veteran's consequent injury of, and treatment for, the right shoulder condition in 1987 and 2004, many years after service.  According to the examiner, based on the length of time between the Veteran's initial right shoulder injury in 1963, and treatment provided for the right shoulder problems in 1987, it was less likely as not that the Veteran's right shoulder disorder was incurred in service.  A review of the April 2005 medical opinion further supports the December 2008 VA medical opinion; namely that the Veteran's right shoulder disability was not incurred in service.  In the April 2005 medical opinion, Dr. M. determined that the Veteran's current diagnoses were related to his post service work-related injury that occurred in April 2004.  These medical opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  The Veteran has not provided any competent medical evidence to rebut the opinions against the claim or otherwise diminish their probative weight.  

Even if the Veteran's contentions could be read as claiming continuity of symptomatology since service, his statements are not persuasive because his assertions are not supported by the contemporaneous evidence of record.  In addition, the Veteran has referenced several post-service reasons as potential causative factors to his current right shoulder disability.  Indeed, the Veteran has, on more than one occasion, related his current right shoulder disorder to his post-service work injuries.  During one of his first visits with Dr. P. D. in June 2004, the Veteran focused on the 1987 and 2004 shoulder injuries, and never once mentioned his in-service right shoulder dislocation when providing his medical history and describing his current right shoulder problems.  Subsequent treatment visits with his orthopedic physician related the Veteran's present shoulder problems to his work-related injury.  Also, at the April 2005 evaluation with Dr. M., the Veteran attributed his right shoulder injury to the "repetitive nature of his work using hand power tools" and only recounted his post-service April 2004 work-related injury when describing the nature and cause of his current right shoulder condition.  As such, his claim of continuous right shoulder problems since service is not credible.  

Finally, the evidence does not show that the Veteran sought treatment for his right shoulder condition immediately following his period of service or for many years thereafter.  Indeed, the earliest post-service evidence of record reflecting complaints of right shoulder trouble are undated private treatment records date stamped in September 2006, which reference treatment provided for the Veteran's right shoulder condition as early as June1987, twenty-three years after his separation from service.  The earliest post-service evidence of record reflecting a diagnosis of a right shoulder disorder is dated in June 2004, more than 40 years after the Veteran's period of service.  In the absence of any objective evidence to support complaints of continuity of symptomatology in the passing years since service, the initial demonstration of the disability at issue, either twenty-three or forty years after service, is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).  

The Board acknowledges the Veteran's belief that his right shoulder disorder is related to his in-service injury.  Although the Veteran is competent to describe symptoms of a shoulder disorder, he is not competent to comment on the etiology of such disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms of shoulder pain because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current right shoulder disorder and service do not constitute competent medical evidence on which the Board can make a service connection determination.  

In light of the foregoing, the Board finds the evidence against the Veteran's claim for service connection for a right shoulder disorder to be more persuasive than the evidence in favor of the claim.  While the Board sympathizes with his complaints, without evidence of sufficient probative value to support a relationship between his right shoulder disorder and service, there is a lack of persuasive medical evidence to support his claim.  The service treatment records are clear for a chronic disease with an onset in service; there is at minimum a twenty-three year gap without any objective clinical evidence to support an assertion of continuing symptomatology; and the persuasive objective medical evidence of record does not relate the current right shoulder disorder to service.  The preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply, and service connection for the right shoulder disorder is not warranted.  


ORDER

Entitlement to service connection for a right shoulder disorder is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


